In a proceeding pursuant to Family Court Act article 10, the grandmother appeals from an order of disposition of the Family Court, Queens County (Hunt, J.), dated November 17, 2000, which, upon a fact-finding order of the same court dated September 18, 2000, found, upon her admission, that she had neglected the subject child, and, upon her consent, placed the child in the custody of the Commissioner of Social Services for a period of 12 months. The appeal from the order of disposition brings up for review the fact-finding order dated September 18, 2000.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order of disposition must be dismissed, as the order was entered upon the appellant’s consent (see Matter of Fatima Mc., 292 AD2d 532 [2002]; Matter of Jonathan G., 278 AD2d 324 [2000]), and the finding of neglect was entered upon her admission (see Matter of Carmella J., 254 AD2d 70 [1998]). In any event, the appeal from the portion of the order of disposition which placed the child in the care of the Commissioner of Social Services for a period of 12 months is academic, as that portion of the order expired by its own terms on August 14, 2001 (see Matter of Nicole H., 277 AD2d 380 [2000]).
We agree with the appellant’s assigned counsel that there *933are no nonfrivolous issues which could, be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738, 744 [1967]; Matter of Alexis B., 292 AD2d 604 [2002]; Matter of M. Children, 286 AD2d 736 [2001]). Smith, J.P., McGinity, H. Miller and Rivera, JJ., concur.